Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claimed elements in this application that use the words “unit” or “means” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 1-9 and 11 recite the combinations of “unit” or “means” which can be construed by those skilled in the art to define structural elements, as defined by the original disclosure in fig. 8. Accordingly, these claimed limitations invoke 35 USC 112(f) interpretation to cover the corresponding structures described in the specification that achieves the claimed function, and equivalent thereof. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Magadevan (US 2020/0037226) in view of Sadowsky et al. (US 2006/0068777).
Regarding claim 1, Magadevan teaches a system comprising: an Internet Protocol (IP) communication unit that communicates by IP communication (i.e., This disclosure is directed to techniques for switching a NarrowBand-Internet of Things (NB-IoT) device between using non-Internet Protocol (IP) communication and IP communication to provide device management for the NB-IoT device [0011]); a non-IP communication unit that communicates by non-IP communication (i.e., This disclosure is directed to techniques for switching a NarrowBand-Internet of Things (NB-IoT) device between using non-Internet Protocol (IP) communication and IP communication to provide device management for the NB-IoT device [0011]); and a controller that controls a switching between communication by the IP communication unit and communication by the non-IP communication unit (i.e., in order to perform device management, the SCS of the wireless carrier network may switch an NB-IoT device from using non-IP communication to using IP communication to communicate with the wireless carrier network. Once the NB-IoT device is using IP communication, the core network of the wireless carrier network may use IP communication to command the NB-IoT device to perform device management functions. Once the device management is complete, the SCS of the wireless carrier network may switch the NB-IoT device back to using non-IP communication ([0013]-[0015], [0021]).
Magadevan teaches IP communication that conforms to IPv4 or IPv6 requires each data packet that is sent and received by a device to have an IP data packet header. the IP data packet header may have a size that ranges between 40-128 bytes. In contrast, the data that is exchanged between the NB-IoT device and the application server may be only several bytes in size [0012]). But Magadevan does not specifically teach such that communication is performed by non-IP communication in a case in which a size of data to transmit is equal to or less than a predetermined first size, and communication is performed by IP communication in the case in which the size of the data to transmit is greater than the first size 
However, the preceding limitation is known in the art of communications. Sadowsky teaches application server 207 may dynamically switch between WWAN mode and WLAN mode operations based on the content or amount of data to be transferred to/from client 240. Additionally or alternatively, switching between various modes may be based on a quality of service (QoS) requirement or desire so that switching between various air interfaces may be performed, for example, based on cost, link error, latency, synchronized path or isochronous path preferences ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Sadowsky within the system Magadevan in order to select the first or second interface based on the amount of information to be transmitted or received.
Regarding claim 2, Magadevan in view of Sadowsky teaches all the limitation except an International Mobile Equipment Identity of the IP communication unit is different from the International Mobile Equipment Identity of the non-IP communication unit. However, it is very well known in the art of communications IoT devices are communicating to each other. Given that it is typical for every IoT to have its own identity (corresponding to different IMEI) and the system of Megadevan includes a plurality of IoT devices, the SCEF 112 is an interface for small data transfers and control messaging between IoT application servers, such as an application server 116, and the core network 104. For example, the SCEF 112 may support Non-IP Data Delivery (NIDD) from the NB-IoT device 106 to the application server 116 [0018], and IoT devices uses IP communication and non-IP communication to transmit and receive message [0025], accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 2 from the disclosure of Megadevan.
Regarding claim 7, Magadevan in view of Sadowsky teaches all the limitation abeove. Magadevan teaches an International Mobile Equipment Identity of the IP communication unit is the same as the International Mobile Equipment Identity of the non-IP communication unit NB-IoT device may have a chipset that supports both non-IP communication and IP communication (i.e. NB-IoT device may have a chipset that supports both non-IP communication and IP communication [0012]), a control plane and a user plane are used in a case of communicating by IP communication (i.e., (i.e., IP communication that conforms to IPv4 or IPv6 requires each data packet that is sent and received by a device to have an IP data packet header [0012]), and only the control plane is used in a case of communicating by non-IP communication (i.e., non-IP communication enables data to be sent over the control plane of a wireless communication session without the use of IP data packet headers, such energy consumption and processing overheads may be reduced or eliminated. As a result, even though an NB-IoT device may have a chipset that supports both non-IP communication and IP communication, the NB-IoT device may be configured by default to use non-IP communication to communicate with a wireless carrier network ([0012]).

Regarding claim 9, Magadevan in view of Sadowsky teaches all the limitation abeove. Magadevan teaches performing communication based on a 5G standard, the IP communication unit varies a channel capacity by varying a strength of electric power (i.e., the ability for a wireless carrier network to direct an NB-IoT device to switch between using non-IP communication and IP communication may maximize the operational endurance of the NB-IoT device. By switching between using non-IP communication and IP communication, the NB-IoT device may minimize battery consumption and increase the longevity of the device components without compromising the ability of the wireless carrier network to initiate remote management of the device [0114]-[0015]).
Regarding claims 10, 11, Magadevan teaches a system comprising: an Internet Protocol (IP) communication unit that communicates by IP communication (i.e., This disclosure is directed to techniques for switching a NarrowBand-Internet of Things (NB-IoT) device between using non-Internet Protocol (IP) communication and IP communication to provide device management for the NB-IoT device [0011]); a non-IP communication unit that communicates by non-IP communication (i.e., This disclosure is directed to techniques for switching a NarrowBand-Internet of Things (NB-IoT) device between using non-Internet Protocol (IP) communication and IP communication to provide device management for the NB-IoT device [0011]); and a controller that controls a switching between communication by the IP communication unit and communication by the non-IP communication unit (i.e., in order to perform device management, the SCS of the wireless carrier network may switch an NB-IoT device from using non-IP communication to using IP communication to communicate with the wireless carrier network. Once the NB-IoT device is using IP communication, the core network of the wireless carrier network may use IP communication to command the NB-IoT device to perform device management functions. Once the device management is complete, the SCS of the wireless carrier network may switch the NB-IoT device back to using non-IP communication ([0013]-[0015], [0021]).
Magadevan teaches IP communication that conforms to IPv4 or IPv6 requires each data packet that is sent and received by a device to have an IP data packet header. the IP data packet header may have a size that ranges between 40-128 bytes. In contrast, the data that is exchanged between the NB-IoT device and the application server may be only several bytes in size [0012]). But Magadevan does not specifically teach such that communication is performed by non-IP communication in a case in which a size of data to transmit is equal to or less than a predetermined first size, and communication is performed by IP communication in the case in which the size of the data to transmit is greater than the first size 
However, the preceding limitation is known in the art of communications. Sadowsky teaches application server 207 may dynamically switch between WWAN mode and WLAN mode operations based on the content or amount of data to be transferred to/from client 240. Additionally or alternatively, switching between various modes may be based on a quality of service (QoS) requirement or desire so that switching between various air interfaces may be performed, for example, based on cost, link error, latency, synchronized path or isochronous path preferences ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Sadowsky within the system Magadevan in order to select the first or second interface based on the amount of information to be transmitted or received.
Allowable Subject Matter
Claims 3-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN A GELIN/           Primary Examiner, Art Unit 2643